Case 1:07-cr-O0604-RDB Document 67 Filed 10/14/20 Page 1 of 2

nathan Ryan Commish
43244-037 _
Federa| Correctiong Trshtytien Lt
¥.0. Box ooo
Bulmer, NC 27504

_ | iO | Lf Qa 20

— Felicia C, Cannon, Clerk _.

United Sta fes Orstre + Cour

lO] We Lombard St. oscep —— BED

Baltamore, MID 2120 | .
. 4 2020

cD
x CD
i

 

CLERK, Us eae
j ) . { 2 0 O 7 ‘ DISTRICT OF MARYLAQ
E * 5 - GO / ay oF ND

DEPUTY

 

Dear Clerk ,

 

Greetings and Sajutations , Lt am lari ting with te

 

inten + of See King a signed cert ficate from you aFficming

 

thot L ary) of gsc moore ( anol Pre Fessiona.| Character and

 

that LI been ruling Oro ~ 5¢ Hhroug h out this Case.

 

“Im having +rouble proving nny moral and protessiong/

 

Character +o authorized ofticials . May You please include

 

au Copy of my docket sheet. Please and than K You,

 

 

Respect hay Submitted
Qodnatton Duyn Cai,
Ll me 3 4 bet dwt AM OL ee
“af Fineso tion

| | - tos " * % : , -. Energy » Awa
. eat. 00604-RDB Document 67 Filed 10/44/20 Page 2 of 2 eR
. Johnathan Crash GAP Hr ; RALEIGH NC_275 / ARE

 
       

 

fe ete A et ot

Name: Number: ‘{ + Research Triangle Region |

Federal Correctional Institution " poo 6 OCT 2020 PM 2 L | eb
P.O. Box 1000 | : RS <i:
Butner, NC 27509 ms

Felicia, C, Cano nN, Clerk
Uniled Slates Dobiet Court
lol W. Lombarcl St.

Balhmore MO X20 | | oh |

Leqo| Mo. \ | 21261-264153 utero P ' )
